Opinion of the Court by
Judge Peters:
*The right of a purchaser of real estate in McCracken County, sold to pay the railroad tax against the owners of such real estate, to recover the property purchased is not made to depend upon the return by the collector to the county clerk of the list showing the owner of the property, the name of the purchaser, the amount for which the real estate sold, and the newspaper containing the advertisement of the sale; these duties are directory to the collector.
And by the 7th section of the Act approved January 26, 1866, Sess. Acts 1865, C., page 170, a perpetual lien is given to the person paying the tax on the property, for the amount paid.
Wherefore, as it does not appear that appellant was prejudiced in any of his material rights, the judgment must be affirmed.